                                     L ASZLO L AW          ®

                                    C O UNSEL ORS AT L A W
                                  2595 C ANY ON B O ULEV ARD
                                           S U ITE 210
                                 B OU LDER , C OLOR ADO 80302
                                  TELE PHONE (303) 926-0410
                                    W WW . LA SZLOL AW . CO M
BY ECF

March 4, 2020

Hon. Peggy Kuo
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:      Paul Dawson v. Merck & Co., Inc. and Merck Sharp & Dohme Corporation
                No.: 1:12-cv-01876 (BMC)(PK)

Dear Magistrate Kuo:

       On behalf of Plaintiff, Mr. Dawson, we submit this letter in response to the letter motion
[Dkt. No. 127] submitted by Reuters America LLC (“Reuters”) requesting “... permission for Mr.
Levine to listen to the arguments telephonically through the dial-in procedure the Court has
provided for Plaintiffs counsel, Mr. Laszlo.”

        First, Reuter’s February 28, 2020 letter accurately sets forth Plaintiff’s objection.
Second, it is unclear whether Mr. Levine is seeking to attend the hearing as a movant, or merely
a reporter or member of the public. On February 26, 2020, Counsel for Reuters, Ms. Amanda
Levine, informed Plaintiff’s counsel that Mr. Levine is her client, i.e., Reuters, stating: “As a
more basic matter, we represent Reuters. The journalist that would like to listen to the hearing
via telephone is our client—who is making the application to unseal—and thus, has every right
to hear the argument.” Reuters also confirmed this in its letter by arguing that “to exclude the
media would preclude Mr. Levine from hearing arguments on the motion that he has brought.”
To be clear, Mr. Levine did not file the Motion at issue here. Reuters filed the Motion. [Dkt.
No. 121-1]. Plaintiff takes no issue with Reuter’s participation at the hearing by phone or in
person, through its representative Mr. Levine. Plaintiff does object to Reuters reporting on or
otherwise disclosing the hearing arguments and/or information presented in the hearing to the
extent that information includes Plaintiff’s confidential or protected information.

        Plaintiff reserves the right to request that Reuters and Mr. Levine be prevented from
reporting or otherwise disclosing any confidential or protected information concerning Plaintiff.

Very truly yours,


Michael J. Laszlo
